Case 21-31121-sgj11 Doc 5-1 Filed 06/17/21   Entered 06/17/21 17:42:07   Page 1 of 4




                                   EXHIBIT A

                               PROPOSED ORDER




                                        9
Case 21-31121-sgj11 Doc 5-1 Filed 06/17/21                    Entered 06/17/21 17:42:07             Page 2 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION



    In re:                                                           Chapter 11

    GVS TEXAS HOLDINGS I, LLC, et al. 1                              Case No. 21-31121-MVL

                            Debtors.                                 (Joint Administration Requested)




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: GVS Texas Holdings I, LLC (7458); GVS Portfolio I B, LLC (7171); GVS Portfolio I,
LLC (6441); WC Mississippi Storage Portfolio I, LLC (0423); GVS Nevada Holdings I, LLC (4849); GVS Ohio
Holdings I, LLC (6449); GVS Missouri Holdings I, LLC (5452); GVS New York Holdings I, LLC (5858); GVS
Indiana Holdings I, LLC (3929); GVS Tennessee Holdings I, LLC (5909); GVS Texas Holdings II, LLC (1225); GVS
Ohio Holdings II, LLC (2376); GVS Illinois Holdings I, LLC (9944); and GVS Colorado Holdings I, LLC (0408).
The location of the Debtors’ service address is: 814 Lavaca Street, Austin, Texas 78701.
Case 21-31121-sgj11 Doc 5-1 Filed 06/17/21                    Entered 06/17/21 17:42:07              Page 3 of 4




    ORDER (I) AUTHORIZING THE DEBTORS TO FILE A CONSOLIDATED
   CREDITOR MATRIX AND A CONSOLIDATED LIST OF THE 30 LARGEST
 UNSECURED CREDITORS AND (II) AUTHORIZING THE DEBTORS TO REDACT
   CERTAIN PERSONAL IDENTIFICATION INFORMATION OF DIRECTORS

        Upon the motion, dated June 17, 2021 (the “Motion”),2 of GVS Texas Holdings I, LLC

(“GVS Texas”) and its affiliated debtors and debtors in possession in the above-captioned chapter

11 cases (collectively, the “Debtors”), for entry of an order (i) authorizing the Debtors to file a

Consolidated Creditor Matrix and a Consolidated Top 30 Creditors List; and (ii) authorizing the

Debtors to redact certain personal identification information of directors, all as more fully set forth

in the Motion; and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the requested

relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that venue is

allowed before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of

the Motion having been provided to the parties listed therein, and it appearing that no other or

further notice need be provided; and the Court having reviewed the Motion; and the Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and it appearing that the relief requested in the Motion is in the best interests of the

Debtors and their respective estates and creditors; and upon all of the proceedings had before the

Court and after due deliberation and sufficient cause appearing therefor,

    IT IS HEREBY ORDERED THAT:

        1.       The Motion is granted as set forth herein.

        2.       The Debtors are authorized to file a single Consolidated Creditor Matrix for all of

these chapter 11 cases.



2
  All capitalized terms used, but not otherwise defined, herein shall have the meanings ascribed to such terms in the
Motion.



                                                         2
Case 21-31121-sgj11 Doc 5-1 Filed 06/17/21           Entered 06/17/21 17:42:07       Page 4 of 4




       3.      The Debtors are authorized to file a Consolidated Top 30 Creditors List.

       4.      The Debtors are authorized to redact address information of current and former

directors listed on the Consolidated Creditor Matrix; provided that the Debtors shall provide an

unredacted version of the Consolidated Creditor Matrix to the Court, the U.S. Trustee, and any

official committee of unsecured creditors appointed in these chapter 11 cases.

       5.      The Debtors are authorized to take all steps necessary or appropriate to carry out

this Order.

       6.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.

                                     # # # End of Order # # #




                                                 3
